LECHE, J.
Defendant appeals from a judgment, based on a verdict for $5,500, rendered against it in an action in damages for personal injuries.
[1] Plaintiff was seriously injured and maimed by one of defendant’s trains at Blanchard Station, in the parish of Caddo, about 9:30 o’clock in the forenoon of June 17, 1913, under the following circumstances: Plaintiff had gone to the railroad station to use the telephone, and there he found out that he could get the information which he wanted, from some of the passengers on a south-bound local train which was then due. The expected train arrived on time, and pursuant to a regulation of the defendant company, well known to plaintiff, entered into a siding or passing switch, and stopped opposite the station, where it had to wait in order to meet a north-bound train coming in on the main track located between the siding and the station. In pursuance of the object of his visit to the station, plaintiff, in order to speak to a Mr. Ellett, who was a passenger on the south-bound train, walked *284oyer and across the main track, and mounted the step of the coach while Blr. Ellett stood on the platform. While he was thus engaged in conversation, the north-hound train was approaching the station and the southbound train began moving southward. Plaintiff got off the step where he had been talking and started back across the main track towards the station platform just in time to be struck by the incoming train. Plaintiff knew that the two trains met at this place, he was warned of danger by the station agent and by several short blows of the whistle of the north-bound train, but we judge from his testimony that he did not hear the warnings at all, or, if he heard them, he did not do so in time to save himself. His mind was evidently absorbed with the matters which he had discussed with Mr. Ellett, and he became oblivious of his surroundings.
[2] The railroad track curves outward from the station at Blanchard, and a person near a standing train, on the outer or passing track, can only see southward to a distance, estimated by defendant’s conductor, of 250 to 300 feet. The whole situation, however, and its danger was well known to plaintiff. He might have stood in safety, between the two trains had he stopped, looked, and listened, but he failed to exercise the ordinary care which the time, place, and circumstances plainly required of him. Although the defendant might also have been négligent, the only theory upon which plaintiff could recover would be under the last clear chance doctrine. But the record shows that it was impossible for the engineer to have seen the danger in time to avoid the accident, and therefore that doctrine has no application to the facts of this case.
The judgment appealed from is avoided and reversed, and plaintiff’s demand refused at his cost.